DETAILED ACTION
Claims 1-10 are pending examination in this Office action.
Claims 1, 7 and 8 are independent.
Claims 9 and 10 are new.
This action is final.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been overcome by amendment and are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,750,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim only include minor differences such that the claims of the current application are rendered obvious in view of the cited claims of U.S. Patent No. 10,750,043 B2.  
Regarding claim 1, the current application includes:  

transmit a notification including the information indicative of the storage location of the stored data based on the generated storage information”.
Whereas the cited reference includes “control to send an e-mail including information indicative of a storage location.”  One of ordinary skill in the art would readily recognize that sending an e-mail as disclosed in the cited reference would render obvious the claimed acts of “generating storage information including information indicative of a storage location of the stored data; and transmit a notification (e-mail) including the information indicative of the storage location of the stored data based on the generated storage information”.   Stated in another way, creating and sending an e-mail indicative of a storage location of stored data renders obvious: “generate storage information including information indicative of a storage location of the stored data; and transmit a notification including the information indicative of the storage location of the stored data based on the generated storage information”.
Furthermore, the current claim cites “wherein a controller of the data processing apparatus is controlled not to be shifted to a power saving mode for stopping or reducing power supplied to the controller in a case where the notification based on the generated storage information has not been transmitted yet”.
The claims of the subject patent teach the controller is shifted to the power saving mode on the basis that an instruction for shifting the power saving mode is received an e-mail including information indicative of a storage location of the data has been sent.  The requirement to shift to a power saving mode after (1) a request to shift to the power saving mode and (2) an e-mail including information indicative of a storage location of the data has been sent reads on the until an e-mail including information indicative of a storage location of the data has been sent . . . “.
Regarding claims 7-8, the claims are rejected using the same reasoning as in claim 1 above.  Additionally, claims 7 and 8 are directed to a method and non-transitory medium respectively.  Nonetheless, the limitations of claims 7-8 are substantially the same as in claim 1 and claims 7-8 would be obvious in view of claim 2 of the cited reference.





Current Application
U.S. Patent 10,750,043 B2
1. A data processing apparatus comprising: 
one or more memories storing instructions; and 
one or more processors executing the instructions to: 
store data in a storage device of the data processing apparatus; 

generate storage information including information indicative of a storage location of the stored data; and

transmit a notification including the information indicative of the storage location of the stored data based on the generated storage information,

            wherein a controller of the data processing apparatus is controlled not to be shifted to a power saving mode for stopping or reducing power supplied to the controller in a case where the notification based on the generated storage information has not been transmitted yet.

 1.  A data processing apparatus, comprising: 

one or more memories storing instructions;  and 

one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.
7. A control method for a data processing apparatus, the control method comprising: 

7. A control method for a data processing apparatus, the control method comprising: 

storing data in a storage device of the data processing apparatus; and 
generating storage information including information indicative of a storage location of the stored data; and 

transmitting a notification including the information indicative of the storage location of the stored data based on the generated storage information,

wherein a controller of the data processing apparatus is controlled not to be shifted to a power saving mode for stopping or reducing power supplied to the controller in a case where the notification based on the generated storage information has not been transmitted. 




one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.



storing data in a storage device of the data processing apparatus; 

generate storage information including information indicative of a storage location of the stored data; and  



one or more memories storing instructions;  and 

one or more processors of executing the instructions to: 

store data in a storage device of the data processing apparatus;  and 

perform control to send an e-mail including information indicative of a storage 
location of the data which is stored in the storage device, 

wherein a controller of the data processing apparatus is not shifted to a power saving 
mode for stopping or reducing power supplied to the controller until an e-mail 
including information indicative of a storage location of the data is sent after the data has been stored in the storage device.

2.  The data processing apparatus according to claim 1, wherein in a case 
where data has been stored in the storage device and an e-mail including 
information indicative of a storage location of the data has been sent, the 
controller is shifted to the power saving mode on the basis that an instruction 
for shifting to the power saving mode is received.


Allowable Subject Matter
Claims 1-10 are allowable over the prior art.  However, claims 1 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,750,043 B2 as noted above.  Dependent claims 2-6, 9 and 10 are objected to as allowable but for their dependence on a rejected base claim.  
The closest prior art includes :

Nakamura, et al. (US Patent Publication 2006/0010332 A1), teaches a power-saving machine that stores a document in a specific location before determining whether to go into the power saving mode [0118-0121; once a document is saved and sleep permission is set to on, then the MPF shifts to power saving mode (i.e., the MPF does not shift to a power saving mode until the sleep permission is set to on)].

Morikawa, et al. (US Patent Publication 2003/0220902 A1), teaches sending notifications to a user to alert the user to the storage location of a file [0009] [0063].  

De Haan, et al. (US Patent Publication 2004/009057 A1), teaches a system and method for saving data in a predetermined storage location prior to shifting to a low power mode [0078].

Oar, et al. (US Patent Publication 2003/0159074 A1), teaches another system and method for making a determination whether to carry out a power state transition request based on the occurrence of an event [0022; sending an e-mail to the predetermined destination including information about the storage location].

However, none of the references when considered individually or in combination teach: transmitting a notification including the information indicative of the storage location of the stored data based on the generated storage information, wherein a controller of the data processing apparatus is controlled not to be shifted to a power saving mode for stopping or reducing power supplied to the controller in a case where the notification based on the generated storage information has not been transmitted.


Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the current claim amendments overcome the double patenting rejection because Claim 1, as amended includes “storage information” which is not recited in the claims of U.S. Patent No 10,750,043.  The Examiner respectfully disagrees. 
U.S. Patent No 10,750,043 (hereinafter “the subject patent”) may not recite “storage information per se.  However, the subject patent recites “an e-mail including information indicative of a storage location”.  It would be obvious to one of ordinary skill in the art to understand that the “information indicative of a storage location” from the subject patent renders obvious the “storage information from currently amended claims 1, 7 and 8.
Consequently, the rejection is maintained.
Applicant’s remaining arguments are moot because they do not apply to any of the rejections used in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7 February 2022